Citation Nr: 1205869	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

 1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1965.  He died in September 2007; the appellant is his surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Waco, Texas VA Regional Office.  In March 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In July 2011, the Board sought a Veterans Health Administration (VHA) medical advisory opinion, which was received in October 2011.


FINDINGS OF FACT

1.  The Veteran died in September 2007, due to arteriosclerotic cardiovascular disease due to diabetes mellitus. 

2.  At the time of his death, the Veteran was service connected for loss of use of both lower extremities associated with degenerative disc disease of the lumbar spine rated 100 percent, degenerative disc disease of the lumbar spine rated 40 percent, left knee disability rated 30 percent, right knee disability rated 30 percent, and erectile dysfunction at a noncompensable rating.  The Veteran was rated totally disabled from May 1999. 

3.  Arteriosclerotic cardiovascular disease and diabetes mellitus were first shown many years after service and are unrelated to any events in service; the Veteran's service-connected disabilities are not shown to have contributed substantially or materially to his cause of death. 

4.  The appellant has not alleged that any rating decision during the Veteran's lifetime was clearly and unmistakably erroneous, nor has she submitted relevant, previously unavailable service department evidence, which would establish that the Veteran was entitled to receive a total disability rating for 10 years prior to his death.

5.  The appellant's income has exceeded the maximum annual pension rate (MAPR) for countable income for nonservice-connected death pension benefits throughout the appeal period.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute to the Veteran's death, and service connection for cause of death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2011). 

2.  Entitlement to DIC based on receipt of, or entitlement to receipt of, total compensation for 10 years prior to the Veteran's death is not warranted.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011).

3.  Entitlement to nonservice-connected death pension benefits is not warranted.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. § 3.23, 3.271, 3.272 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, a November 2007 letter provided certain essential notice prior to the readjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2008 letter provided notice that complied with Hupp and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  An April 2009 supplemental statement of the case (SSOC) readjudicated the matters after the appellant and her representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Significantly, during the March 2011 Travel Board hearing before the undersigned, the appellant was advised of what she still needs to substantiate the claims; her testimony reflected that she is aware of what she still needs to substantiate her claims.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records, to include SSA, have been secured.  In July 2011, the Board sought a VHA medical advisory opinion, which was received in October 2011.  The appellant has not identified any evidence that remains outstanding.  

Concerning the claim for DIC under 38 U.S.C.A. § 1318, the relevant facts are not in dispute and the resolution of the appellant's claim is entirely dependent upon the application of relevant statutes and regulations; under these circumstances, no notice or assistance is required under the VCAA.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Thus, the duty to notify was satisfied.  

Concerning the claim for nonservice-connected death pension benefits, the November 2007 RO letter to the appellant notified her of the information necessary to substantiate the claim on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told that entitlement to death pension required that the Veteran have specified wartime service, and that the claimant's income and net worth could not exceed certain requirements.  She was also provided with information regarding effective dates.  See Dingess v. Nicholson, supra.  With respect to VA's duty to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The requisite wartime service has been established, and the appellant has provided copies of Social Security Administration (SSA) notifications of the benefits for herself.  She has not identified any other potential sources of relevant information or evidence.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained. 

VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.


Legal Criteria, Factual Background, and Analysis

Service connection for the cause of the Veteran's death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death", thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

According to the death certificate, the Veteran died on September [redacted], 2007.  The immediate cause of death was arteriosclerotic cardiovascular disease, due to diabetes mellitus; no other disabilities were identified as contributing to the cause of the Veteran's death.  

At the time of his death, the Veteran held a 100 percent rating for service-connected loss of use of both lower extremities associated with degenerative disc disease of the lumbar spine effective May 14, 1999; a 40 percent rating for degenerative disc disease of the lumbar spine effective May 15, 1999; a 30 percent rating for left knee disability effective July 30, 1965; a 30 percent rating for right knee disability effective June 25, 2000; and a noncompensable rating for erectile dysfunction associated with degenerative disc disease of the lumbar spine.

Historically, the Veteran's STRs do not reflect any lay or medical evidence of cardiovascular disease and/or diabetes mellitus.  Notably, the record contains no evidence of verified service in Vietnam; the Veteran therefore would not have been entitled to presumptive service connection due to exposure to herbicides for ischemic heart disease or diabetes mellitus.

Postservice, a September 1965 VA examination did not reflect any lay or medical evidence of cardiovascular disease and/or diabetes mellitus.  Rather, the Veteran had a blood pressure reading of 124/68 with unremarkable cardiovascular findings.

The record first reflects the Veteran's treatment for type II diabetes mellitus with peripheral neuropathy and impotence in January 1990.  At that time, the private examiner stated that diabetes mellitus was associated with obesity.  See Dr. Corredor examination report dated January 30, 1990.  Incidentally, the Veteran informed his treating clinician that he had a twenty year history of being borderline diabetic.  The Veteran also held assessments of congestive cardiomyopathy associated with intermittent atrial fibrillation, coronary artery disease (CAD), periodic hypertensive episodes with shortness of breath, Ehler-Danlos syndrome, and type IV hyperlipidemia.

The appellant primarily contends that the cause of the Veteran's death, arteriosclerotic cardiovascular disease due to diabetes mellitus, has been caused and/or aggravated due to inactivity and/or loss of mobility related to service-connected disability.  See Appellant's statement received in August 2008.  Alternatively, she contends that a falling incident in June 2007 was caused by service-connected disability and contributed to the hastening of the Veteran's death.  Id.

With respect to the first theory of service connection, the Veteran had previously alleged in 1992 that his diagnosed diabetes mellitus was due to the left knee trauma experienced during service.  See VA Form 21-4138 received May 1992.  Notably, the Veteran was a physician who held a degree in ophthalmology. 

In a letter dated September 1992, Dr. Corredor noted that the Veteran had experienced a progressive worsening of disability for physical activities since having a cervical laminectomy performed in August 1991.  The examiner, who listed assessments of type II diabetes mellitus with peripheral neuropathy, Ehler-Danlos Syndrome, status post-cervical laminectomy, degenerative lumbar disc disease with radiculopathy, CAD and hyperlipidemia, also made the following comment:  "[The Veteran's] diabetes has been poorly controlled despite treatment, perhaps due to the limited physical activities and stress from pain."   A medical opinion expressed in such terms as, for example, "perhaps" or "may be related to service" necessarily implies "may or may not," and therefore is too speculative to establish a plausible claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  At the time of this opinion, the Veteran was only service-connected for a left knee disability rated as 30 percent disabling.  Notably, pain and swelling were characteristics of this disability.

An October 1992 rating decision denied the Veteran service connection for diabetes mellitus.  Though he initiated the appeal process by filing a timely Notice of Disagreement, he did not perfect the appeal and the decision became final.

As indicated above, the Veteran was later service-connected for degenerative disc disease of the lumbar spine, loss of use of both lower extremities associated with degenerative disc disease of the lumbar spine, and a right knee disability. 

With respect to the second theory of service connection, the record reflects that the Veteran had loss of use of his hands and legs as a residual of cerebrovascular accident (CVA) with left hemiparesis and peripheral neuropathy affecting functions of balance, propulsion and locomotion.  See VA physician statement dated September 8, 2000.  As indicated above, VA has attributed the Veteran's loss of use of the lower extremities as a manifestation of service-connected lumbar spine disc disease.

However, the Veteran's private and VA clinical records reflect that he began to experience hypotensive episodes in June 2007 which was potentially due to blood pressure medications.  With respect to the fall that occurred on June 12, 2007, the Veteran himself attributed the fall to a brief period of syncope.  See Scott & White examination report dated June 12, 2007.  The appellant contends that the Veteran's weakened state following the trauma hastened his death and the service-connected disabilities played a substantial and material contribution to such hastened death because the severity of the service-connected disabilities kept him in a weakened state.   

In July 2011, the Board requested an advisory medical opinion to determine the causal relationship, if any, between the causes of the Veteran's death and his pain, stress and limitation of activities caused by his service-connected disabilities.  The opinion request also asked whether it is at least as likely as not that service-connected disabilities hastened the Veteran's death or contributed substantially or materially to the cause of his death.

A VA medical advisory opinion was obtained in October 2011. The physician, after reading and summarizing the pertinent information in the claims file, noted the Veteran's predisposing medical condition diagnosis of Ehlers-Danlos Syndrome as well as an indication of a predisposition to diabetes.  The physician noted two incidents in service: in the first incident, the Veteran slipped and had a subluxation of the patella, which seemed to have been a relatively minor injury at the time but progressed over the years to eventually need continued brace support and later a total knee replacement, alongside the development of severe bilateral arthritis of both knees.  In the second incident, the Veteran injured his spine in what also seemed like a relatively minor injury at the time, though he later developed severe cervical and lumbar spine arthritis and eventually required cervical decompression surgery as part of a multifactorial severe peripheral neuropathy.  The physician noted that the Veteran was deemed 100 percent disabled by SSA in 1991, and a major contributing factor to his illness was the inability to control his weight, which increased from 180 pounds during active service to 273 pounds on May 13, 1999 [the day before he was given a 100 percent rating by VA].  The physician noted that the Veteran developed his first episode of paroxysmal atrial fibrillation in 1986, the etiology of which was listed as CAD, cardiomyopathy, and diabetes.  The physician opined that this does not correlate, as a cardiac catheterization in 1986 showed normal coronary arteries with normal left ventricular function.  Myocardial Persantin Perfusion studies in May 1999 and July 2005 were both normal, with normal ejection fraction (EF) of 55 percent and no evidence of acute reversible ischemia.  The physician noted that the Veteran developed a major cerebral vascular accident (CVA) with left hemiplegia, most likely with an embolic basis related to paroxysmal atrial fibrillation; the carotid arteries were normal as of May 1999.  The physician noted that, in addition to a CVA, the Veteran had severe peripheral neuropathy due to a combination of diabetes, cervical and lumbar radiculopathy, CVA with left hemiplegia, and morbid obesity.  The physician completed his summary of the evidence in noting that the Veteran's condition degraded considerably in 2007 and, after developing diarrhea, fever, anemia, hypokalemia, renal failure, and eventual cardiac arrest with an unsuccessful resuscitation, the Veteran died.

The advising physician concluded that the etiology of the Veteran's conditions was multifaceted and is therefore interconnected between several predisposing factors, including trauma during his military service as well as a lifestyle with contributing factors such as an inability to control his weight and to prevent the development of morbid obesity.  The physician concluded that it is "not at least as likely as not" that the cause of the Veteran's death was aggravated by his service connected disabilities, including his associated pain, stress, and a limitation of activities.  The physician also concluded that it is "not at least as likely as not" that the Veteran's service connected disabilities hastened his death and/or contributed substantially and materially to the cause of his death.

The issue in this case requires medical expertise; in such cases, where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay statements do not constitute competent evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377. 

The unrefuted probative medical opinion evidence of record establishes that the Veteran's service-connected disabilities were not related to the cause of his death.  The opinion of the VHA expert is of high probative value since it is based on a thorough review of the claims file.  In rendering an opinion, the expert was aware of the appellant's various arguments so as to consider these theories of entitlement.  The expert considered all of the Veteran's disabilities, including the effects from both service-connected and nonservice-related disorders.  In conclusion, the expert proffered that there was a multifactorial disability picture that, in essence, did not present an even balance of the evidence in support and against the claim.  Finally, the expert stated that it was not 'at least as likely as not' (the appropriate standard of review) that a theory of entitlement was supported.  The expert particularly articulated that consideration was given to pain, stress and a limitation of activities.       In view of these factors, service connection for the cause of the Veteran's death is not warranted and must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the appellant's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

DIC pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318  where it is shown that the Veteran's death was not the result of his own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death, or for lesser periods for a Veteran who died less than ten years after release from active duty or who was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  "Entitled to receive" includes enumerated circumstances in which a Veteran, who had a service-connected disability that was continuously rated totally disabling by VA for the period specified, was not receiving such compensation for various administrative reasons.  38 C.F.R. § 3.22(b)(3).  The total disability rating may be based on schedular considerations or on unemployability (TDIU).  38 C.F.R. § 3.22(c).

As noted above, according to the death certificate, the Veteran died in September 2007; the immediate cause of death was arteriosclerotic cardiovascular disease, due to diabetes.  As also noted above, at the time of his death, the Veteran held a 100 percent rating for service-connected loss of use of both lower extremities associated with degenerative disc disease of the lumbar spine effective May 14, 1999; a 40 percent rating for degenerative disc disease of the lumbar spine effective May 15, 1999; a 30 percent rating for left knee disability effective July 30, 1965; a 30 percent rating for right knee disability effective June 25, 2000; and a noncompensable rating for erectile dysfunction associated with degenerative disc disease of the lumbar spine.  The Veteran was therefore rated totally disabled for approximately 8 years and 4 months at the time of his death.  As he separated from service in July 1965, his death was not less than ten years after release from active duty, and he was not a former prisoner of war.  Thus, DIC is not warranted under any of the circumstances outlined above. 

For DIC claims filed on or after January 21, 2000, DIC benefits may not be awarded based on "hypothetical entitlement", which means in essence that, hypothetically, a different decision would have resulted in a Veteran's receiving a 100 percent disability rating for at least ten years prior to death, as a matter of law.  See Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).

Where a Veteran filed a claim for disability compensation during his lifetime, the Veteran may be "entitled to receive" compensation for total disability for the requisite time period, in certain limited circumstances.  38 C.F.R. § 3.22(b).  The first of these is if the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the requisite time period, but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1).  The appellant has not alleged CUE in any such decision.  The Board notes again that an October 1992 rating decision denied the Veteran service connection for diabetes; however, he did not perfect an appeal to that rating decision, and the appellant has not alleged CUE in that decision.  The Board also notes the appellant's March 2011 testimony that the Veteran was receiving disability benefits from the SSA since 1991; however, this does not constitute a claim of CUE in any VA decision on a claim during the Veteran's lifetime.

The other basis for finding that a Veteran was "entitled to receive" compensation is when there is additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, and which provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  38 C.F.R. § 3.22(b)(2).  No additional service department records have been found in this case. 

Accordingly, there is no legal basis to grant the appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  Entitlement to DIC benefits is prefaced on specific and unambiguous requirements, which have not been met.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the application of the law to the undisputed facts, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nonservice-connected death benefits

Death pension benefits are payable to the surviving spouse because of the non-service connected death of the veteran.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or the veteran at the time of death was receiving or entitled to compensation for a service-connected disability based on service during a period of war.  Id.  In addition, the surviving spouse must meet specified net worth requirements and have an annual income that does not exceed the applicable MAPR.  Id.

Importantly for this case, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received unless specifically excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).

Expenses of the veteran's last illness, burials and just debts which are paid during the calendar year following that in which the death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the appellant's advantage.  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).

Amounts of unreimbursed medical expenses paid within the 12- month annualization period will be excluded from the surviving spouse's countable income, provided, in pertinent part, that (i) they were paid by a surviving spouse for medical expenses of the spouse; (ii) they were incurred on behalf of a person who is a member or a constructive member of the spouse's household; and (iii) they were in excess of five percent of the applicable MAPR for the spouse as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2).

The pension rate paid is computed by subtracting the claimant's countable income from the MAPR.  38 C.F.R. § 3.273.

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR as of December 1, 2006 for a surviving spouse with no dependents was $7,329.  See 38 C.F.R. § 3.23(a)(5); as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3(a)(3) , 3.23(a), (b), (d)(4) (2011).  Unreimbursed medical expenses exceeding $366 are deductible from countable income.

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.
  
With respect to income, the appellant first reported receiving $1,388 per month ($16,656 per year) in SSA benefits and $236 per month ($2,832 per year) in annual retirement benefits, for a total of $19,488.  She later reported receiving $17,778 per year in SSA benefits and $2,832 in annual retirement benefits, for a total of $20,610.  She reported medical expenses of $93.50 per month ($1,122 per year) for Medicare premiums, in addition to $378 for eyeglasses and $1,014 for dental expenses paid in September and October 2007.  Therefore, even after deducting unreimbursed medical expenses exceeding $366, the appellant's income for 2007 far exceeded the MAPR for that year of $7,329. 

During the succeeding years, the appellant's SSA income has continued to exceed the maximum rate.  In March 2011, the appellant testified that she receives $1,500 per month in SSA benefits, or approximately $18,000 per year.  Moreover, by law, the cost of living adjustments for VA death pension are adjusted each year by the same percentage as SSA benefits.  38 U.S.C.A. § 1541.  Because of this, the appellant's SSA benefits will likely continue to exceed the maximum rate for death pension.  

The Board does not in any way suggest that the appellant is earning a "large" amount of income, simply that it fails to meet the very strict standard at which the Board may grant a widow a VA pension.  On this record, the Board is unable to find any formulation of the appellant's countable annual income which could provide her any death pension benefits.

The Board is sympathetic to the appellant's claim and her particular circumstances.  The Board also understands the high requirements the appellant must meet in order to obtain a VA pension.  Nonetheless, VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  In this case, the law passed by Congress specifically prohibits the payment of VA death pension benefits to surviving spouses whose income exceeds certain levels.  The evidence of record shows that the appellant's income from the time of the Veteran's death through the present exceeds the statutory limits for entitlement to death pension benefits.  The appeal, therefore, is denied.







ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied. 

Entitlement to nonservice-connected death pension benefits is denied.





____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


